J-A11043-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 GREGORY BLAIR                         :
                                       :
                   Appellant           :   No. 514 EDA 2021

     Appeal from the Judgment of Sentence Entered February 4, 2021
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0008901-2019

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 GREGORY BLAIR                         :
                                       :
                   Appellant           :   No. 515 EDA 2021

     Appeal from the Judgment of Sentence Entered February 4, 2021
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0006086-2018


BEFORE: BOWES, J., STABILE, J., and McLAUGHLIN, J.

MEMORANDUM BY McLAUGHLIN, J.:               FILED SEPTEMBER 21, 2022

     Gregory Blair appeals from the judgment of sentence entered after he

was found in violation of his parole (“VOP”). He challenges the court’s

premature revocation of his probation and evidence introduced by the

Commonwealth at his sentencing hearing. We vacate the judgment of

sentence and remand for further proceedings pursuant to Commonwealth v.

Simmons, 262 A.3d 512 (Pa.Super. 2021) (en banc).
J-A11043-22



        In March 2020, Blair pled guilty to charges arising from his actions

against his girlfriend at the time. He pleaded guilty to strangulation,

possession of an instrument of crime, simple assault, and recklessly

endangering another person,1 terroristic threats, stalking, and intimidation of

a witness.2 The court sentenced Blair to 11½ to 23 months’ incarceration with

immediate parole, followed by a consecutive term of five years’ probation. A

condition of his parole was that he have no contact with the victim.

        Blair was brought before the court again on November 23, 2020, on

allegations that he was in violation for contacting the victim. The victim

testified that she believed Blair had contacted her through an application

(“app”) called “OfferUp,” where they had initially met. See N.T., VOP Hearing,

11/23/20, at 8, 11, 12, 13. OfferUp allows users to buy and sell furniture. Id.

at 8.

        The victim testified that her profile name on the app is “Coca Cola” and

her profile picture is a picture of sneakers. Id. at 19-20. She testified that

while she was dating Blair, her profile name was the same, but the profile

picture was a picture of herself. Id. at 20. The victim testified that Blair

contacted her on the app from October 31, 2020, to November 2, 2020,

inquiring about furniture that she was selling on the app. Id. at 11. She

____________________________________________


118 Pa.C.S.A. §§ 2718, 907, 2701, and 2705, respectively. These charges
were at docket number 6086-2018.

2 18 Pa.C.S.A. §§ 2706, 2709.1, and 4952, respectively. These charges were
at docket number 8901-2019.

                                           -2-
J-A11043-22



testified that she was contacted by an account that had the name “Gregory,”

which is Blair’s first name, but did not have a photograph. Id. at 13. The

account listed the account holder’s location as Maryland. Id. at 14. The victim

stated that she believed this account belonged to Blair because of “[h]is tone.

He started becoming impatient with not responding right away[.]” Id. at 17.

She also testified that she believed it was Blair because the conversations

reflected his behavior when they were in a relationship.

         [Victim]: With the, Hello, Hello, Hello. And that’s him. He
         becomes very impatient if you don’t answer him right away.
         And that’s when I started making the connection.

         [Commonwealth]: And you said that’s him and that was
         consistent with his behavior. Is that based on behavior that
         you observed during your romantic relationship with [Blair]?

         [Victim]: Yes

Id. at 18.

      She said that another account also reached out to her with the name of

“Greg Blair.” Id. at 12. The account had a picture of Blair wearing a hat

bearing the logo of the Philadelphia public transportation system, SEPTA. She

testified that she blocked this account. Id. at 17. The Commonwealth also

introduced copies of screenshots of the messages. See id. at 11.

      The trial court found that the Commonwealth had proven that Blair had

violated his parole. Regarding the account that listed the name Gregory, the

court stated, “I would not be surprised if the first Gregory was also him.” Id.




                                     -3-
J-A11043-22



at 30. The trial court revoked Blair’s parole and probation. It sentenced Blair

at a later hearing to a total of 10 to 20 years’ incarceration.

       Blair filed a post-sentence motion that the court granted in part. At a

hearing, the court first considered resentencing Blair to back time for the

parole violation with an additional sentence for the probation violation. See

N.T., Hearing, 2/4/21, at 20. However, after the court clerk said she was

“confused,” the court determined it would revoke parole and impose new

sentences for the probation violations. Id. at 21. The court stated that the

new sentences were “just as well as back time because it gets too confusing.”

Id. at 22. The court thus imposed a new aggregate sentence of seven to 15

years’ incarceration. This timely appeal followed.3

       Blair raises the following issues:

          1. Did not the trial court lack authority under Pennsylvania
             law to revoke consecutive sentences of probation that
             [Blair] had not yet begun to serve?

          2. Was not the evidence insufficient to prove that [Blair]
             violated the conditions of his parole/probation where the
             evidence failed to prove the identity of the person who
             contacted the complainant?

          3. Did not the trial court err by improperly permitting the
             presentation of evidence at sentencing to prove [Blair’s]
             parole/probation violation where the court had already
             found [Blair] in violation of probation/parole?

          4. Did not the trial court err by admitting evidence at
             sentencing to prove [Blair’s] parole/probation violation
____________________________________________


3Blair filed his notice of appeal from the February 4, 2021 order on March 8,
2021. Nonetheless the appeal is timely because the 30 day deadline fell on a
Saturday. See Pa.R.A.P. 903(a); 1 Pa.C.S.A. § 1908.

                                           -4-
J-A11043-22


              where that evidence consisted of hearsay and was not
              properly authenticated?

Blair’s Br. at 5.

       Blair first asserts that the trial court did not have the authority to revoke

his probation as an exercise of its discretion. He notes that recently our Court

held that a trial court may not anticipatorily revoke an order of probation. See

Simmons, 262 A.3d at 523. He argues that since he had not yet begun

serving the probationary portion of his sentence, the court erred by

anticipatorily revoking his probation. The Commonwealth and trial court agree

and ask us to remand for resentencing. We will do so.

       Blair’s challenge to the court’s ability to anticipatorily revoke his

probation raises a challenge to the legality of the sentence. Simmons, 262

A.3d at 515. As such, our standard of review is de novo, and our scope is

plenary. Commonwealth v. Cardwell, 105 A.3d 748, 750 (Pa.Super. 2014).

       At the time the trial court found Blair in violation of parole and probation,

and at the time of Blair’s sentencing and resentencing, this Court’s precedents

held that a trial court could anticipatorily revoke a defendant’s probation. See

Commonwealth v. Wendowski, 420 A.2d 628, 630 (Pa.Super. 1980).

However, six months after the trial court resentenced Blair, this Court

rendered an en banc decision in Simmons overruling these precedents. See

Simmons, 262 A.3d at 523.4 We concluded that a court cannot anticipatorily


____________________________________________


4Our Supreme Court granted allowance of appeal in Commonwealth v.
Rosario, 271 A.3d 1285 (Pa. 2022), to review the Simmons decision.

                                           -5-
J-A11043-22



revoke a defendant’s probation when the defendant has allegedly violated

probation while serving parole. As that is what happened here, we must find

in Blair’s favor regarding the court’s authority to anticipatorily revoke

probation.

      In view of the court’s comments at the resentencing hearing regarding

whether to fashion a sentence composed of back time for the parole violation

plus new sentences for the probation violation, we conclude our disposition

has disturbed the trial court’s sentencing scheme. We therefore vacate and

remand for resentencing.

      Next, Blair claims that there was insufficient evidence to support the

court’s revocation of his parole. Specifically, Blair claims that the evidence

presented of the violation was speculative at best. He notes that there were

two pieces of evidence of his alleged violation: “1) the complainant’s belief

that Gregory from Maryland had an ‘impatient tone’ which she associated with

[Blair]” and “2) the assertion that it was [Blair] that made the inquiry from

the account associated with the name Greg Blair with [Blair’s] picture.” Blair’s

Br. at 27. Blair also maintains this evidence is insufficient because there was

no authentication of this information. He directs this Court to our decision in

Commonwealth v. Mangel, 181 A.3d 1154 (Pa.Super. 2018).

      We     review   a   challenge   to   the   sufficiency   of   evidence   for   a

parole/probation violation by determining whether the Commonwealth has

shown “by a preponderance of the evidence, that a parolee violated his

parole.” Commonwealth v. Mitchell, 632 A.2d 934, 936 (Pa.Super. 1993).

                                       -6-
J-A11043-22



We view the evidence in the light most favorable to the Commonwealth. See

Commonwealth v. Perreault, 930 A.2d 553, 558 (Pa.Super. 2007).

      Here, the evidence was sufficient based solely on the account that listed

the name “Greg Blair” and had a picture of Blair wearing a SEPTA hat. Blair

does not contest that at one point he worked for SEPTA nor does he contend

that he goes by a different name. The evidence viewed in the light most

favorable to the Commonwealth aligns with the court’s conclusion that the

account with Blair’s picture belonged to Blair. The evidence was sufficient.

      Blair’s   remaining   issues go    to   sentencing. As we    remand for

resentencing, we do not address them.

      Judgment     of   sentence   vacated.     Case   remanded.   Jurisdiction

relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/21/2022




                                        -7-